                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                 CASE NO. 18-20634
                                               HON. DENISE PAGE HOOD
v.

STANFORD LARKIN,

                    Defendant.

                                               /

    ORDER DENYING DEFENDANT’S MOTION TO REVOKE DETENTION
             ORDER AND FOR RELEASE ON BOND [#15]


    I.   BACKGROUND

         On September 18, 2018, an Indictment was filed against Stanford Larkin

(“Larkin”), charging him with one count of Felon in Possession of a Firearm (18

U.S.C. § 922(g)(1)).     (Doc # 1)     On October 4, 2018, Larkin appeared for

arraignment, consented to federal detention, and reserved the right to raise the issue

of bond at a later date. (Doc # 10; Doc # 15, Pg ID 30) When Larkin agreed to

federal detention, he was already in state custody serving a sentence in the

Washtenaw County Jail. (Doc # 15, Pg ID 30) Larkin completed his state sentence

on October 24, 2018. (Id.) After Larkin finished serving his state sentence, he was



                                          1 
 
released into the custody of the U.S. Marshals and is currently being held at the

Livingston County Jail. (Id.)


          On January 11, 2019, Larkin filed a Motion to Revoke Detention Order and

for Release on Bond. (Doc # 15) The Government filed its Response on January

14, 2019. (Doc # 16) This Motion is currently before the Court.


    II.   MOTION FOR BOND

      A. Standard of Review
          The Court may review the Magistrate Judge's order detaining a defendant. 18

U.S.C. § 3145(b). A review of a Magistrate Judge's detention order is a de novo

hearing. United States v. Koubritti, 2001 WL 1525270 at *5 (E.D.Mich. Oct.16,

2001); United States v. Jones, 804 F.Supp. 1081 (S.D.Ind.1992); United States v.

Delker, 757 F.2d 1390, 1394 (3d Cir.1985). The court may order detention of the

Defendant if it finds that no set of conditions, or combination of conditions, will

reasonably assure the Defendant’s appearance and the safety of the community. See

18 U.S.C. § 3142(f). The Government has the ultimate burden of proof by clear and

convincing evidence that the defendant presents a danger to the community and that

no condition or combination of conditions could reasonably assure the safety of the

defendant or of other persons and the community. United States v. Hazime, 762 F.2d

34, 37 (6th Cir.1985). Factors to be considered by the district court in making this

determination include: (1) the nature and circumstances of the offense charged; (2)

                                           2 
 
the weight of the evidence against the person; (3) the history and characteristics of

the person; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release (i.e., “the Section 3142(g)

factors”). Each factor is addressed below.

    B. Analysis

         1. Nature and Circumstances of the Offense
      Larkin allegedly knowingly possessed a firearm and ammunition. Under 18

U.S.C. § 3142(g)(1), courts are required to consider various factors when reaching a

conclusion as to the nature and circumstances of a defendant’s offense. One of these

factors is whether a defendant’s alleged crime involves a firearm. Since Larkin is

alleged to have possessed a firearm, the Court finds that this factor weighs in favor

of the Government.


         2. Weight of the Evidence
      The weight of the evidence is against Larkin because the Indictment

establishes probable cause for the offense. United States v. Hazime, 762 F.2d 34, 37

(6th Cir. 1985). The Indictment alleges that on or about September 23, 2017, Larkin

possessed a Glock Model 27 .40 caliber pistol and eight rounds of .40 caliber

ammunition. This factor weighs in favor of the Government.


         3. History and Characteristics



                                         3 
 
      Larkin has a significant criminal history.      Larkin has four prior felony

convictions and two of these convictions involve a weapon. Larkin is also currently

on probation for a crime that he was convicted of in Washtenaw County. Further,

Larkin has a history of schizophrenia and it is unknown whether he is being treated

for this illness at this time. Larkin does not ask the Court to disregard his criminal

history, but requests that the Court consider that he has a heart condition.

Specifically, Larkin asks the Court to consider the costs involved with having the

U.S. Marshals treat his heart condition. Even though the Court acknowledges that

Larkin suffers from a heart condition, the Court will not take his condition into

consideration when assessing the status of Larkin’s pretrial release request because

Larkin has not indicated that his condition cannot be monitored or treated while he

remains detained. This factor weighs in favor of the Government because Larkin’s

criminal past makes him a potential danger to the community.


         4. Nature and Seriousness of the Offense
      Larkin has been charged with possession of a firearm, which the Court

considers to be serious. The sequence of events that allegedly involve the use of the

Glock Model 27 .40 caliber pistol are similarly serious. As the Government

indicates, these events allegedly include: (1) a fight; (2) two shootings; and (3)

Larkin’s involvement in drug dealing. While taking into consideration the crime

that Larkin was charged with committing in combination with the other incidents

                                          4 
 
that relate to the charge, the Court finds that this factor weighs in favor of the

Government.


          5. Flight Risk
      Larkin argues that he is not a serious flight risk and would appear at future

court proceedings. Larkin mentions that if released on bond, he could reside with

his cousin in Ypsilanti, Michigan and claims that his cousin would be willing to be

a third-party custodian. It is also Larkin’s contention that there are conditions that

could be implemented that could reasonably assure the safety of the community and

would guarantee his attendance at future court proceedings. The Government

responds by arguing that Larkin’s cousin would not be fit to be his third-party

custodian at this time because pretrial services has not investigated Larkin’s cousin

or his residence.


      It has been determined by pretrial services that Larkin’s cousin would not be

a suitable third-party custodian because his residence is an inadequate living space

for the purpose of housing Larkin. The Court also recognizes that Larkin has not

identified another residence where he could stay while on bond. However, pretrial

services has additionally found that Larkin has no history of fleeing or failing to

appear at his court proceedings. The Court finds that this factor weighs in favor of

neither party.



                                          5 
 
       Weighing the factors with information privy to the Court at this time, the

Court finds that there is no combination of conditions that would reasonably assure

the safety of the community. While Larkin might not be a flight risk if he were to

be released on bond, he is still a potential danger to society due to the nature of the

offense that he is charged with committing and his history of schizophrenia. The

Court DENIES Larkin’s Motion.


III.   CONCLUSION
       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendant Stanford Larkin’s Motion to

Revoke Detention Order and for Release on Bond (Doc # 15) is DENIED.




                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
DATED: March 14, 2019                          Chief Judge, U. S. District Court




                                          6 
 
